2021 UT 71


                             IN THE

       SUPREME COURT OF THE STATE OF UTAH

                    HOLLY REBECCA ROSSER,
                          Petitioner,
                               v.
                      RONALD LEE ROSSER,
                         Respondent.

                         No. 20190320
                   Heard September 11, 2020
                   Filed December 23, 2021

           On Certiorari to the Utah Court of Appeals

                   Sixth District, Panguitch
                 The Honorable Paul D. Lyman
                        No. 154600013

                           Attorneys:
           Stephen D. Spencer, Murray, for petitioner
          Steven W. Beckstrom, Nathanael J. Mitchell,
                  St. George, for respondent

  JUSTICE PETERSEN authored the opinion of the Court, in which
      CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
          JUSTICE HIMONAS, and JUSTICE PEARCE joined.

   JUSTICE PETERSEN, opinion of the Court:
                       INTRODUCTION
   ¶1 In this divorce case, the district court held Respondent
Ronald Rosser in contempt after finding that he had deliberately
deceived Petitioner Holly Rosser.1 However, the court of appeals
__________________________________________________________
   1 Because the parties share the same last name, we use their
given names with no disrespect intended by the apparent
informality.
                         ROSSER v. ROSSER
                       Opinion of the Court

reversed, holding that Ronald‘s deceptive conduct did not
amount to statutory contempt as a matter of law because it was
directed at Holly rather than at the court. The court of appeals
held that under subsection (4) of Utah Code section 78B-6-301 (the
Contempt Statute), deceitful conduct during litigation does not
rise to the level of contempt unless it is directed at the court.
    ¶2 Holly petitioned for certiorari, which we granted. The
question before us is whether the court of appeals properly
interpreted the meaning of ―deceit‖ in subsection (4) of the
Contempt Statute and whether it correctly applied the statute to
the facts here.
   ¶3 We read subsection (4) of the Contempt Statute to be a bit
broader. Under the plain language of the statute, deceitful
conduct may be contemptuous not only when it is directed at the
court, but when it is committed ―in respect to a court or its
proceedings.‖ UTAH CODE § 78B-6-301 (emphasis added). However,
we agree with the court of appeals that the district court‘s
contempt order did not include sufficient findings of fact and
conclusions of law to hold Ronald in contempt here. So we affirm
the court of appeals‘ vacatur of most of the district court‘s order.
   ¶4 Accordingly, we reverse in part, affirm in part, and
remand to the district court for further proceedings consistent
with this opinion.
                        BACKGROUND2
    ¶5 After over twenty-five years of marriage, Holly Rosser
filed for divorce from her husband, Ronald Rosser. They
disagreed on how to resolve certain financial aspects of their
separation, including payment of an outstanding tax liability.
   ¶6 The Rossers eventually participated in mediation and
entered into a written settlement agreement, which they signed on
June 16, 2016 (Settlement Agreement). At the time of the
mediation, the Rossers were aware that they owed $29,902.21 in
unpaid taxes for 2015. In paragraph fifteen of the Settlement
Agreement, the parties stipulated that they each would pay half of

__________________________________________________________
   2 ―On appeal from a bench trial, we view and recite the
evidence in the light most favorable to the trial court‘s findings.‖
In re Adoption of B.H., 2020 UT 64, n.2, 474 P.3d 981 (citation
omitted).


                                 2
                          Cite as: 2021 UT 71
                         Opinion of the Court

the outstanding tax liability. The Settlement Agreement stated,
―IRS debt from 2015, 50% Ron and 50% Holly.‖
   ¶7 Soon after executing the Settlement Agreement, Holly
paid her portion of the tax debt in the amount of $14,951.11. But
Ronald did not.
   ¶8 Upon reviewing their 2015 tax filing, Ronald concluded
that there were additional assets that could be depreciated to
reduce the couple‘s overall tax liability. Ronald contacted Derrick
Clark, the accountant who had prepared the couple‘s 2015 tax
return, about amending the filing. Clark prepared an amended tax
return dated July 16, 2016, which showed a reduction in the
Rossers‘ tax liability of $7,900. It also showed a refund in the same
amount, based on the assumption that the Rossers had paid the
entire pre-existing tax debt.
    ¶9 The parties then filed in the district court a stipulated
motion for entry of findings of fact, conclusions of law, and a final
decree of divorce, which the district court signed and entered
(Divorce Decree). The Divorce Decree contained a significant
departure from the Settlement Agreement. Instead of dividing the
2015 income tax liability equally between the parties, it assigned
the entire debt to Holly. It also stated that Holly would receive
any refund resulting from the amended tax return. Paragraph 9(r)
of the Divorce Decree read,
       With respect to the 2015 tax obligations owed by
       [Holly] and [Ronald], the Parties shall sign and file
       the amended tax returns for [their business] and
       themselves, individually, that were prepared by
       Derrick C. Clark on or about July 16, 2016. [Holly]
       shall pay all fees charged by Derrick C. Clark in
       connection with the preparation and filing of the
       amended tax returns. Thereafter, [Holly] shall be
       solely entitled to receive any refund resulting from the
       amended returns, and shall also be responsible to pay any
       tax liabilities resulting to any of the Parties for the year
       2015. . . .
(Emphasis added.)
    ¶10 The Rossers executed and mailed the amended tax return.
Two months later, Holly was surprised when, instead of a refund
check, she received a notice from the IRS showing an outstanding
tax debt of $7,174.98.


                                    3
                         ROSSER v. ROSSER
                       Opinion of the Court

   ¶11 Holly moved the court for an order directed at Ronald to
show cause why he should not be held in contempt and ordered
to pay the tax liability apportioned to him under the Settlement
Agreement. She asserted that Ronald‘s failure to do so was a
violation of paragraph 9(r) of the Divorce Decree, because that
paragraph was predicated on the assumption that both parties
had fulfilled their obligation under the Settlement Agreement to
pay their half of the tax liability. She also argued that Ronald
―made fraudulent representations in connection with finalizing
the stipulated decree of divorce.‖ Ronald countered with his own
motion for an order to show cause on a different issue.
   ¶12 The district court held a hearing on the dueling motions
and ruled in favor of Holly, finding Ronald in contempt. Ronald
responded with a number of motions attempting to undo the
court‘s ruling and challenging its authority to hold him in
contempt based on Holly‘s allegations.
   ¶13 Relevant here, Ronald argued that the court‘s ruling
violated rule 10-1-602 of the Utah Code of Judicial
Administration.3 Ronald argued that the rule, which outlined the
procedure for orders to show cause in the Sixth Judicial District,
did not permit such proceedings to be used to obtain an original
order or judgment. Rather, Ronald argued that such a proceeding
may be used only to enforce an existing order—in this case, the
Divorce Decree. And he asserted that since he had not violated
any of the terms of the Divorce Decree, a contempt proceeding
was improper.
    ¶14 The district court granted Ronald a new trial. After taking
evidence, the court found that: (1) The Settlement Agreement
―required both parties to immediately take various actions related
to the businesses, properties, expenses and income‖; (2) ―Both
parties did take immediate actions, which they both relied upon‖;
(3) Holly paid her half of the tax debt; (4) ―The parties intended on
June 16, 2016 to file an Amended 2015 tax return, which would
result in [Holly] receiving a $7,900 tax refund, which would only
happen if they each paid their share of the . . . $29,902.21 [tax
debt]‖; (5) ―At no point did [Ronald] tell [Holly] that he had failed
to pay his . . . tax obligation‖; (6) ―[Ronald] knew he would
eventually be found out, but chose to let his deception go
__________________________________________________________
   3Rule 10-1-602 of the Utah Code of Judicial Administration
was repealed on May 1, 2021.

                                 4
                         Cite as: 2021 UT 71
                       Opinion of the Court

forward‖; (7) At the time the parties filed the stipulated motion to
enter the Divorce Decree, only Ronald ―knew he had failed to pay
the obligation agreed to‖ in the Settlement Agreement; (8) ―After
listening to the parties at trial it was evident that [Ronald]
knowingly and intentionally misl[ed] [Holly] about his failure to
pay the taxes he agreed to pay . . .‖; and (9) Ronald was ―not
telling the truth‖ with regard to a claim that he had met with
Holly and she had agreed to pay the full tax debt.
    ¶15 Based on these findings, the court concluded that
―[Ronald] is in contempt, due to his deliberate deceit and failure
to act as agreed between the parties on June 16, 2016.‖4 It awarded
Holly $15,074.98 plus attorney fees and interest. The court did not
identify the legal basis of its contempt ruling.
    ¶16 Ronald appealed. In his opening brief in the court of
appeals, Ronald repeated his rule-based argument. He asserted
again that local rule 10-1-602 (repealed May 1, 2021) limits
motions for orders to show cause to enforcement of existing
orders. And he reasoned that because he had not violated a
provision of the Divorce Decree, which clearly assigned the tax
liability to Holly, the district court‘s order finding him in
contempt and requiring him to pay half of the tax debt violated
the local rule.
   ¶17 He also argued that the exclusive means for Holly to
pursue her allegations of fraud was through a motion under Utah
Rule of Civil Procedure 60(b)(3), which permits relief from a
judgment or order based on ―fraud . . . misrepresentation or other
misconduct of an opposing party.‖ So it was error for the district
court to consider the fraud allegation in a contempt proceeding.5


__________________________________________________________
   4 The reference to the agreement between the parties on June 6,
2016 is a reference to the parties‘ Settlement Agreement. While
Holly argued in her initial motion that Ronald had violated
paragraph 9(r) of the Divorce Decree, the district court did not
base its ruling on a violation of that document. Instead, the district
court held Ronald in contempt due to his ―deliberate deceit‖ and
violation of the Settlement Agreement.
   5 Ronald also argued that Holly failed to establish her fraud
claim by clear and convincing evidence and that the district
court‘s fraud-related findings were inadequate.


                                  5
                            ROSSER v. ROSSER
                          Opinion of the Court

    ¶18 In response to Ronald‘s procedural arguments, Holly
argued that it was appropriate for the district court to sanction
Ronald in the context of a contempt proceeding because Ronald‘s
―conduct before the District Court fits within the statutory
definition of ‗contempt.‘‖ She argued that Ronald had engaged in
deception that was directed at her and at the district court. And,
relevant here, she reasoned that the district court could find
Ronald in contempt under subsection (4) of the Contempt Statute,
which identifies ―deceit, or abuse of the process or proceedings of
the court,‖ as contemptuous behavior.
    ¶19 Holly also disputed that she was required to raise her
fraud allegations exclusively under rule 60(b)(3). She explained
that she was not seeking to set aside the Divorce Decree, but to
ask the district court to enforce the ―correct meaning‖ of the
Divorce Decree ―based upon the written promises and
representations of [Ronald], such as the [Settlement] Agreement
and the amended tax return for 2015.‖6 She argued there was ―no
procedural error in utilizing [r]ule 10-1-602 under the
circumstances,‖ because she was trying to enforce the Divorce
Decree.
    ¶20 In his reply, Ronald disputed Holly‘s assertion that the
district court‘s findings supported a determination of statutory
contempt. He argued that the court‘s findings ―only focus on
elements of fraud in the traditional sense and not deceit in the
judicial proceedings or with respect to the court.‖ And he noted
that contempt under subsection 301(4) only applies ―in respect to
a court or its proceedings.‖ (Quoting UTAH CODE § 78B-6-301(4).)
    ¶21 In its opinion, the court of appeals observed that the
district court had not identified the legal basis of its contempt
determination. The court noted that Holly ―asserts that the district
court implicitly relied upon‖ two provisions of the Contempt
Statute to justify its ruling: Subsection (4), ―which allows a court
to find a ‗party to an action‘ in contempt for ‗deceit, or abuse of
the process or proceedings of the court,‘‖ and subsection (5),
―which allows a court to find a person in contempt for
‗disobedience of any lawful judgment, order or process of the
court.‘‖ Rosser v. Rosser, 2019 UT App 25, ¶ 12, 438 P.3d 1047
(quoting UTAH CODE §§ 78B-6-301(4)–(5)).

__________________________________________________________
   6   She also argued that the trial court‘s findings were sufficient.


                                    6
                         Cite as: 2021 UT 71
                       Opinion of the Court

   ¶22 The court of appeals rejected Holly‘s argument that
Ronald‘s conduct constituted disobedience of a court order under
subsection (5). Id. ¶ 17. The court reasoned that the Settlement
Agreement was simply an agreement between the parties, which
had not been endorsed by the court and was therefore not a court
order. Id. ¶ 18. And it concluded that Holly had not successfully
shown a violation of the Divorce Decree. Id. ¶ 20.
    ¶23 With respect to subsection (4), the court of appeals
concluded that Ronald‘s deceitful conduct did not amount to
contempt of court as contemplated by the statute. Id. ¶¶ 12–16. It
reasoned that ―the entire thrust of the subsection is aimed at
allowing a court to penalize deceitful misuse of judicial
proceedings by parties to those proceedings. Ronald‘s actions
were all undertaken toward Holly, and not toward the court, and
thus cannot fall within the ambit of subsection (4).‖ Id. ¶ 14. The
court of appeals concluded, ―Ronald did not commit deceit on the
court, nor did he violate an order or judgment of the court.‖ Id.
¶ 21. It vacated most of the contempt order and remanded for
further proceedings. Id.
   ¶24 Holly petitioned for certiorari, which we granted. We
exercise jurisdiction under Utah Code subsection 78A-3-102(3)(a).
                    STANDARD OF REVIEW
    ¶25 Holly raises two issues on certiorari: first, she asserts that
the court of appeals erred in addressing the issue of the proper
interpretation of subsection (4) of the Contempt Statute because
Ronald did not raise this issue in the district court or in his
opening brief in the court of appeals; and second, she argues that
the court of appeals erred in its construction and application of
subsection (4) of the Contempt Statute.
    ¶26 ―On certiorari, this court reviews the decision of the court
of appeals for correctness, giving no deference to its conclusions
of law.‖ In re Adoption of B.H., 2020 UT 64, ¶ 23, 474 P.3d 981
(citation omitted) (internal quotation marks omitted).
                            ANALYSIS
    ¶27 We first address Holly‘s claim that the court of appeals
should not have reached the merits of the proper interpretation of
the Contempt Statute because this issue was both unpreserved
and waived. Since we reject this argument, we go on to address
the court of appeals‘ interpretation of the Contempt Statute and
its holding that Ronald‘s deceitful conduct did not constitute
contempt as a matter of law.

                                  7
                          ROSSER v. ROSSER
                        Opinion of the Court

               I. PRESERVATION AND WAIVER
    ¶28 Holly contends that the legal argument on which Ronald
prevailed in the court of appeals was both unpreserved and
waived, and therefore the court of appeals should not have
reached it. She asserts that Ronald did not argue in the district
court that her allegations of deceit, even if true, did not amount to
statutory contempt under subsection (4) of the Contempt Statute.
And she contends that he then compounded this deficiency by not
raising the argument in his opening brief on appeal. Ronald
counters that he ―consistently challenged the trial court‘s
authority to hold him in contempt or grant the specific relief
sought by Holly.‖
    ¶29 ―Under our adversarial system, the parties have the duty
to identify legal issues and bring arguments before an impartial
tribunal to adjudicate their respective rights and obligations.‖
State v. Johnson, 2017 UT 76, ¶ 14, 416 P.3d 443. For an issue to be
preserved, it ―must be specifically raised [by the party asserting
error], in a timely manner, and must be supported by evidence
and relevant legal authority.‖ Id. ¶ 15 (alteration in original)
(citation omitted) (internal quotation marks omitted). If a party
fails to preserve an issue, ―an appellate court will not typically
reach that issue absent a valid exception to preservation.‖ Id.
Likewise, ―[w]hen a party fails to raise and argue an issue on
appeal, or raises it for the first time in a reply brief, that issue is
waived and will typically not be addressed by the appellate
court.‖ Id. ¶ 16 (footnote omitted).
    ¶30 It is correct that Ronald did not make an argument about,
or even mention, the Contempt Statute in the district court or in
his opening brief in the court of appeals. But he is not alone in
this. The district court also did not identify the relevant legal
authority under which Ronald was to be held in contempt.
    ¶31 For Ronald‘s part, he seems to have simply opposed
Holly‘s motion for an order to show cause on somewhat different
grounds. He did not directly argue that Holly‘s allegations of
deceit, even if true, did not constitute contempt under the
Contempt Statute. Rather, he consistently argued that her
allegations could not properly be adjudicated in a contempt




                                  8
                         Cite as: 2021 UT 71
                        Opinion of the Court

proceeding under local rule 10-1-602 because he had not violated
a provision of the Divorce Decree.7
   ¶32 The district court did not address Ronald‘s rule-based
argument in its order. Rather, it concluded that Ronald had been
deceitful and was therefore in contempt—an apparent reference to
subsection (4) of the Contempt Statute, although the court did not
explicitly cite to it—without addressing whether it was
appropriate to do so in a contempt proceeding under the local
rule.
    ¶33 In the court of appeals, Ronald made the same rule-based
argument in his opening brief. And he asserted that Holly‘s
allegations of fraud could be considered only under rule 60(b)(3).
In her response brief, Holly disputed Ronald‘s procedural
contentions by referring to the Contempt Statute and the district
court‘s statutory contempt authority. Ronald then responded to
Holly‘s argument in his reply brief, providing a contrary
interpretation of the Contempt Statute.
    ¶34 In light of this procedural history, we conclude that
Holly‘s assertion that Ronald failed to preserve this issue is
incorrect. Holly raised the Contempt Statute in her response brief
on appeal to dispute the procedural argument that Ronald had
consistently made in the district court and in his opening
appellate brief. Ronald properly responded to this argument at
the first possible time, in his reply brief. See UTAH R. APP. P. 24(b);
see also Brown v. Glover, 2000 UT 89, ¶ 24, 16 P.3d 540 (explaining
that ―our appellate rules expressly direct an appellant to ‗answer[]
any new matter set forth in the opposing brief‘‖ and when an

__________________________________________________________
   At the time, rule 10-1-602 of the Utah Code of Judicial
   7

Administration (repealed May 1, 2021) stated in relevant part:
       Orders to show cause
       ...
           (1) Motion. A party who seeks to enforce an order
       or a judgment of a court against an opposing party may
       file an ex parte motion for an order to show cause.
       ...
            (7) Limitations. An order to show cause may not
       be requested in order to obtain an original order or
       judgment . . . .
(Emphases added).

                                  9
                         ROSSER v. ROSSER
                       Opinion of the Court

appellant does so, ―the issue is not waived‖ (alteration in original)
(citation omitted)).
   ¶35 Accordingly, we conclude that it was not error for the
court of appeals to address the meaning and application of the
Contempt Statute. See Brown, 2000 UT 89, ¶ 25 (holding that it was
error for the court of appeals to not reach an argument on the
basis of waiver, when the appellant addressed in the reply brief a
new argument raised in the appellee‘s response brief). The court
was assessing Holly‗s answer to Ronald‘s procedural argument—
an answer that it ultimately rejected.
     II. INTERPRETATION OF THE CONTEMPT STATUTE
   ¶36 We now move to the next question before us—whether
the court of appeals erred in its construction and application of
subsection (4) of the Contempt Statute. As we explain below, we
read this provision to reach not only deceit directed at a court, but
more broadly deceit ―in respect to a court or its proceedings.‖
    ¶37 As the court of appeals observed, the district court did
not identify the legal basis of its contempt determination. The
district court‘s order stated only that Ronald was ―in contempt,
due to his deliberate deceit and failure to act as agreed between
the parties on June 16, 2016.‖ Rosser v. Rosser, 2019 UT App 25,
¶ 11, 438 P.3d 1047.
   ¶38 A court‘s contempt ruling can be grounded in either its
inherent or statutory contempt power. See Chen v. Stewart, 2005
UT 68, ¶ 36, 123 P.3d 416 (―A court‘s authority to sanction
contemptuous conduct is both statutory and inherent.‖). A court‘s
inherent contempt authority is ―independent of statutory
authority.‖ People ex rel. Pierce v. Carrington, 17 P. 735, 737 (Utah
1888). These inherent contempt powers ―are necessary to the
proper discharge of [the court‘s] duties.‖ In re Evans, 130 P. 217,
224 (Utah 1913).
    ¶39 Holly‘s argument in the court of appeals focused only on
the district court‘s statutory contempt power. The Contempt
Statute lists twelve ―acts or omissions‖ that constitute contempt of
court when done ―in respect to a court or its proceedings.‖ UTAH
CODE § 78B-6-301. Holly ―assert[ed] that the district court
implicitly relied upon‖ two of those provisions: Subsection (4),
―which allows a court to find a ‗party to an action‘ in contempt for
‗deceit, or abuse of the process or proceedings of the court,‘‖ and
subsection (5), ―which allows a court to find a person in contempt
for ‗disobedience of any lawful judgment, order or process of the

                                 10
                         Cite as: 2021 UT 71
                       Opinion of the Court

court.‘‖ Rosser, 2019 UT App 25, ¶ 12 (quoting UTAH CODE
§§ 78B-6-301(4)–(5)).
   ¶40 The court of appeals rejected Holly‘s argument that
Ronald‘s conduct amounted to disobedience of a court order
under subsection (5). Id. ¶ 17. And she does not dispute that
holding on certiorari.
   ¶41 So the only issue before us is Holly‘s challenge to the
court of appeals‘ construction of subsection (4) of the Contempt
Statute. That court held that even if Holly‘s allegations were true,
Ronald‘s conduct would not be a violation of subsection (4) as a
matter of law. The court of appeals focused on the meaning of
―deceit‖ rather than ―abuse of the process or proceedings of the
court,‖ because the district court‘s relevant finding mentioned
only ―Ronald‘s ‗deliberate deceit‘ as part of its reason for holding
Ronald in contempt of court.‖ Id. ¶ 13. The court of appeals
concluded that ―subsection (4) . . . must be interpreted to include
only deceit committed on the court.‖ Id. And because the court of
appeals deemed Ronald‘s actions to be ―undertaken toward
Holly, and not toward the court,‖ it reasoned that Ronald‘s
conduct ―cannot fall within the ambit of subsection (4).‖ Id. ¶ 14.
    ¶42 When interpreting a statute, our aim is to ―ascertain the
intent of the legislature.‖ In re Adoption of B.H., 2020 UT 64, ¶ 31,
474 P.3d 981 (citation omitted). We start by looking at the plain
language of the statute because it is ―the best evidence of
legislative intent.‖ Id.
    ¶43 Subsection (4) of the Contempt Statute states in relevant
part: ―The following acts or omissions in respect to a court or its
proceedings are contempts of the authority of the court: . . . deceit,
or abuse of the process or proceedings of the court, by a party to
an action or special proceeding . . . .‖ UTAH CODE § 78B-6-301(4).
Accordingly, either ―deceit‖ or ―abuse of the process or
proceedings of the court‖ constitute statutory contempt when
committed by a party to an action and done ―in respect to a court
or its proceedings.‖
   ¶44 The only finding the district court made that falls within
the parameters of the statute is that Ronald engaged in ―deliberate
deceit.‖ So, like the court of appeals, we also focus on the meaning
and scope of ―deceit‖ as a form of statutory contempt.
   ¶45 Deceit is defined as ―[t]he act of intentionally leading
someone to believe something that is not true; an act designed to
deceive or trick,‖ or ―[a] false statement of fact made by a person

                                 11
                          ROSSER v. ROSSER
                       Opinion of the Court

knowingly or recklessly (i.e., not caring whether it is true or false)
with the intent that someone else will act on it.‖ Deceit, BLACK‘S
LAW DICTIONARY (11th ed. 2019). The district court appears to
have found that Ronald had deceived Holly in both senses of the
word, in that he intentionally led her to believe he had paid his
half of the tax debt and he intended for her to rely on this
falsehood in agreeing to the terms of the Divorce Decree.
    ¶46 The Contempt Statute reaches deceitful conduct that is
either ―in respect to a court or its proceedings.‖ UTAH CODE
§ 78B-6-301 (emphasis added). The phrase ―in respect to‖ means
―[i]n reference or relation to; concerning.‖ Respect, Idioms: with/in
respect to, THE AM. HERITAGE DICTIONARY OF THE ENG. LANGUAGE
(5th ed. 2011).
    ¶47 And ―proceeding‖ is a broad term, defined as, among
other things, ―[t]he regular and orderly progression of a lawsuit,
including all acts and events between the time of commencement
and the entry of judgment.‖ Proceeding, BLACK‘S LAW DICTIONARY
(11th ed. 2019). ―Proceeding‖ is thus ―more comprehensive than
the word ‗action,‘ but . . . may include in its general sense all the
steps taken or measures adopted in the prosecution or defense of
an action, including the pleadings and judgment.‖ Id. (citation
omitted).
    ¶48 We agree with the court of appeals‘ astute observation
that contemptuous deceit must be more than ―any untruthful
statement made by any party to anyone while litigation is
pending.‖ Rosser, 2019 UT App 25, ¶ 16. But because the
Contempt Statute also reaches deceit in connection with the
proceedings of a court, the statute is not limited to deceit directed
at a court. The other subsections of the Contempt Statute
demonstrate this. Each of the twelve subsections identifies acts or
omissions that constitute contempt of court when done ―in respect
to a court or its proceedings.‖ UTAH CODE § 78B-6-301 (emphasis
added).
    ¶49 To be sure, many of the subsections do clearly involve
behavior directed at the court or occurring during a trial or
hearing (for example: ―insolent behavior toward [a] judge while
holding the court,‖ id. § 78B-6-301(1), or ―boisterous conduct‖
interrupting a judicial proceeding, id. § 78B-6-301(2)). But others
may not (for example: ―violation of duty by an attorney,‖ id.
§ 78B-6-301(3); acting as an attorney without authority, id.
§ 78B-6-301(6); or ―when summoned as a juror,‖ improperly


                                 12
                         Cite as: 2021 UT 71
                       Opinion of the Court

conversing ―with any other person, concerning the merits of an
action,‖ id. § 78B-6-301(11)).
    ¶50 Contempt can also involve conduct directed at a third
party. See, e.g., id. § 78B-6-301(8) (unlawfully detaining a witness).
And contempt can involve conduct directed at another party to
the proceeding or occurring outside the presence of the court
where the conduct violates a court order.8 See, e.g., Von Hake v.
Thomas, 759 P.2d 1162, 1168 (Utah 1988) (defining ―civil contempt‖
as having ―a remedial purpose, either to coerce an individual to
comply with a court order given for the benefit of another party or
to compensate an aggrieved party for injuries resulting from the
failure to comply with an order‖). As the court of appeals
observed in a divorce case in which it affirmed the district court‘s
contempt order after a mother thwarted her ex-husband‘s
visitation rights: ―[The mother‘s] offense is not primarily an
offense against the court, but against [the father], in whose behalf
the mandate of the court was issued.‖ Kelly v. Draney, 754 P.2d 92,
96 (Utah Ct. App. 1988).
    ¶51 With respect to subsection (4) in particular, the phrase
found alongside ―deceit‖—―abuse of the process or proceedings
of the court‖—also contemplates contemptuous behavior that is
not necessarily directed at the court. UTAH CODE § 78B-6-301(4).
As the court of appeals correctly noted, ―a word is given more
precise content by the neighboring words with which it is
associated.‖9 Rosser, 2019 UT App 25, ¶ 14, (quoting Thayer v.
Washington Cnty. Sch. Dist., 2012 UT 31, ¶ 15, 285 P.3d 1142).
    ¶52 ―‘Abuse of process‘ occurs when a person uses a legal
process . . . against another primarily to accomplish a purpose for
which it is not designed.‖ 1 AM. JUR. 2d Abuse of Process § 1 (2021).
In this context, ―‘process‘ . . . is not limited to the original
pleadings.‖ Id. § 2. It can include ―depositions, motions,
interrogatories and other requests for discovery, or legal

__________________________________________________________
   8 This conduct generally falls within subsection (5) of the
Contempt Statute, designating ―disobedience of any lawful
judgment, order or process of the court‖ as contempt. UTAH CODE
§ 78B-6-301(5).
   9  This is an application of the canon of noscitur a sociis, which
means ―it is known from its associates.‖ Turner v. Staker & Parson
Cos., 2012 UT 30, ¶ 10 n.5, 284 P.3d 600.


                                 13
                          ROSSER v. ROSSER
                        Opinion of the Court

maneuverings to compel or prohibit action by an opponent.‖ Id.
Thus, abuse of process involves conduct directed at an opposing
party in litigation. It is contemptuous not because the conduct is
directed at the court, but because it uses a legal process enabled
by the court for an improper purpose. Id. §§ 1–2.
   ¶53 Accordingly, the Contempt Statute does not limit the type
of deceit that may be deemed contemptuous ―to include only
deceit committed on the court.‖ Rosser, 2019 UT App 25, ¶ 13.
Contemptuous deceit is not limited to, for example, lying to a
court under oath or filing false documents. See id. ¶ 15.
     ¶54 But the breadth of the term ―proceedings‖ causes us to
emphasize that contemptuous deceit must be more than ―any
untruthful statement made by any party to anyone while
litigation is pending.‖ Id. ¶ 16. To accurately interpret the scope of
what is meant by deceit ―in respect to a court or its proceedings,‖
context is key. See Dowling v. Bullen, 2004 UT 50, ¶ 8, 94 P.3d 915
(―[S]ubsections of a statute should not be construed in a vacuum
but must be read as part of the statute as a whole.‖ (citation
omitted)). We must view the language of subsection (4) within the
overarching setting of ―contempt[] of the authority of the court.‖
UTAH CODE § 78B-6-301.
    ¶55 ―Contempt of court‖ and ―contempt,‖ in this context, are
established legal terms of art. Legal terms of art are ―specialized
legal terms that carry an extra-ordinary meaning.‖ State v. Canton,
2013 UT 44, ¶ 28, 308 P.3d 517. When invoked by the legislature,
we give such terms of art their ―extra-ordinary meaning‖ rather
than the ―common understanding of the words.‖ Id.; see also
Maxfield v. Herbert, 2012 UT 44, ¶ 31, 284 P.3d 647 (―[W]hen a
word or phrase is transplanted from another legal source, whether
the common law or other legislation, it brings the old soil with it.‖
(citation omitted) (internal quotation marks omitted)).
      ¶56 Contempt is ―[c]onduct that defies the authority or
dignity of a court.‖ Contempt, BLACK‘S LAW DICTIONARY (11th ed.
2019). ―In the context of judicial proceedings, it is conduct that
undermines a court‘s authority, . . . or that is calculated to impede,
embarrass, or obstruct the court in its administration of justice
. . . .‖ 17 C.J.S. Contempt § 1 (2021); see also id. § 3 (―[Contempt of
court includes] any act related to a current or pending judicial
proceeding which tends to deter the court from the performance
of its duties, as by any act manifesting a disrespect and defiance of
a court.‖).


                                  14
                        Cite as: 2021 UT 71
                       Opinion of the Court

   ¶57 Deceit in connection with judicial proceedings that does
not fall within the parameters of what is generally considered to
be contemptuous behavior would fall outside the statute. In other
words, the deceit must somehow undermine the authority of the
court, misuse the authority or proceedings of the court, or hamper
the administration of justice.10
      ¶58 The court of appeals‘ holding that deceit is contemptuous
only when it is directed at the court may be descriptively accurate,
in that contemptuous deceit seems to most often take this form.
See, e.g., Bhongir v. Mantha, 2016 UT App 99, ¶ 16, 374 P.3d 33
(concluding it is contemptuous deceit to lie to a court under oath);
PacifiCorp v. Cardon, 2016 UT App 20, ¶ 3, 366 P.3d 1226
(concluding it is contemptuous deceit to file false documents). But
the statute leaves room for those rare instances when deceit that is
not directed at the court, but is related to court proceedings,
undermines the authority of the court, misuses the authority or
proceedings of the court, or hampers the administration of justice.
For example, in a Michigan case, a lawyer told opposing counsel
that he was running late for a scheduled court hearing and had
notified the trial court. In re Black, No. 285330, 2009 WL 3014938,
at *1 (Mich. Ct. App. Sept. 22, 2009) (per curiam). This was false,
and opposing counsel arrived late to the hearing. Id. When the
court ascertained that the lawyer had lied, causing opposing
counsel to be late and delaying the court‘s calendar, the court held
the deceitful attorney in contempt. Id. at *1–2 (finding the lawyer
in contempt both for ―deliberately lying to [the] court regarding
his contact with [opposing counsel]‖ and for ―willfully violat[ing]
his duty imposed by the . . . Rules of Professional Conduct in his
. . . dealing with third persons and opposing counsel . . . and as a
result tr[ying] to improperly manipulate [the] court[‘s]
scheduling‖ (sixth alteration in original)). And the Michigan court

__________________________________________________________
   10 Holly asks us to interpret the word ―deceit‖ within the
Contempt Statute as being equivalent to the doctrine of fraud on
the court. But her argument is not grounded in principles of
statutory interpretation. When construing a statute, we do not
import meaning from another source unless a word or phrase
from that other source is actually used in the statute. See Maxfield
v. Herbert, 2012 UT 44, ¶ 31, 284 P.3d 647. As ―fraud on the court‖
appears nowhere in the statute, we decline Holly‘s invitation to
import it.


                                15
                           ROSSER v. ROSSER
                        Opinion of the Court

of appeals affirmed. Id. at *3–4 (holding that under Michigan law,
―a person may be held in contempt for actions that do not
necessarily violate a court order.‖).
    ¶59 Our review of contempt jurisprudence indicates that
there are few cases involving contemptuous deceit that was not
directed at the court. And Holly acknowledges that she has not
found any case that is ―on all fours‖ with the circumstances here.
So instances of this type of deceit falling within the Contempt
Statute will likely be a rarity. And applying subsection (4) to the
facts here, we agree with the court of appeals that the district
court did not make sufficient factual findings or legal conclusions
to explain why this is one of those rare cases. The court found
only that Ronald had engaged in ―deliberate deceit.‖ It did not
make findings as to how his deceit was ―in respect to the court or
its proceedings.‖ And it did not make any legal conclusions as to
why his conduct fell within the Contempt Statute. Accordingly,
although we take a slightly more expansive view of the Contempt
Statute, we affirm the court of appeals‘ vacatur of ―nearly the
entirety‖ of the district court‘s order.11
     ¶60 Because we have interpreted subsection (4) of the
Contempt Statute as a matter of first impression, we remand the
case to the district court for further proceedings. Specifically, the
district court should determine whether Ronald‘s deceitful
conduct constitutes contempt of court under subsection (4). If so,
the court should make sufficient findings of fact and conclusions
of law, consistent with this opinion. The district court may decide
it is necessary to take additional evidence, but that is solely in the
court‘s discretion.
                           CONCLUSION
   ¶61 The court of appeals correctly reached the interpretation
and application of the Contempt Statute in this case. However,
while the court of appeals read subsection (4) of that statute to
reach only deceit directed at the court, we read it a bit more
broadly to also include deceit in respect to a court‘s proceedings.
This does not include every instance in which a party or attorney

__________________________________________________________
   11 While the court of appeals vacated ―nearly the entirety‖ of
the district court‘s order, it left intact paragraphs 20 to 22. Rosser v.
Rosser, 2019 UT App 25, ¶ 21 n.8, 438 P.3d 1047. We agree with
that decision.


                                   16
                       Cite as: 2021 UT 71
                      Opinion of the Court

is deceitful during litigation. Rather, to be contemptuous,
deceitful conduct in respect to court proceedings must fall within
the boundaries of what is generally considered to be
contemptuous behavior, in that it undermines the authority of the
court, misuses the authority or proceedings of the court, or
hampers the administration of justice in some way.
    ¶62 We affirm the court of appeals‘ vacatur of most of the
district court‘s contempt order. And we remand to the district
court for further proceedings consistent with this opinion.




                               17